        Case 2:19-cv-04555-RAL Document 20 Filed 08/21/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KIMBERLY BRUMFIELD,                     :
                                        :
               Plaintiff,               :
                                        :
       v.                               :
                                        :            CIVIL ACTION No. 19-4555-RAL
ANDREW SAUL                             :
Commissioner                            :
of Social Security,                     :
                                        :
               Defendant.
                                        :
                                      ORDER

      AND NOW this 21st day of August, 2020, upon consideration of the parties’

submissions, it is ORDERED that:

   1. Petitioner’s Request for Review (Doc. No. 12) is DENIED and the final order of

      the Commissioner of Social Security is AFFIRMED;

   2. JUDGMENT IS ENTERED by separate document, filed contemporaneously.

      See Shalala v. Schaefer, 509 U.S. 292, 303 (1993); Kadelski v. Sullivan, 30 F.3d

      399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a); and

   3. The Clerk of Courts shall mark this case CLOSED for all purposes including

      statistics.

                                             BY THE COURT:



                                             _s/Richard A. Lloret______________
                                             RICHARD A. LLORET
                                             U.S. Magistrate Judge
